Order affirmed, with costs to respondent Workmen’s Compensation Board; no opinion.
Concur: Chief Judge Desmond and Judges Dye, Fuld, Burke and Scileppi. Judge Van Voorhis dissents and votes to reverse and to dismiss the claim. Decedent’s myocardial infarction was not claimed to have been an occupational disease but an industrial accident. Claimant’s physician at first assumed that on the *636day of his heart attack (February 2, 1957) he was engaged in strenuous activity, an assumption which is not borne out by the record, and then stated that it mattered not whether his activities were strenuous as any work which he might have done on that day would have resulted in the occurrence of a serious condition. Any opinion that his death resulted from an industrial accident is speculative, and the claim is, in my judgment, without evidentiary support. Taking no part: Judge Bergan.